UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2149


JOHN F. PIWOWARSKI,

                  Plaintiff - Appellant,

             v.

FAYE MORGAN, Manager of Charles Town Towers,

                  Defendant - Appellee.



                               No. 08-2151


JOHN F. PIWOWARSKI,

                  Plaintiff - Appellant,

             v.

JEFFERSON COUNTY, WV,

                  Defendant – Appellee.



Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.     (3:08-cv-00068-JPB-JES; 3:08-cv-00066-
JPB-JES)


Submitted:    May 4, 2009                         Decided:   June 1, 2009


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John F. Piwowarski, Appellant Pro Se.  Kirk H. Bottner, LAW
OFFICE OF KIRK H. BOTTNER, Charles Town, West Virginia, for
Appellee Faye Morgan.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In   these    consolidated    appeals, 1    John   F.   Piwowarski

appeals from the district court’s orders dismissing his cases

without prejudice because he did not pay the filing fees. 2                   We

have       reviewed   the    record   and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Piwowarski v. Morgan, No. 3:08-cv-00068-JPB-JES (N.D. W.

Va. Oct. 8, 2008); Piwowarski v. Jefferson County, No. 3:08-cv-

00066-JPB-JES (N.D. W. Va. Oct. 8, 2008).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




       1
       Although the district court did not consolidate the cases
below, we do so because the cases raise the same issue on
appeal.
       2
        Because the district court’s dismissals were without
prejudice, Piwowarski may refile his complaints and pay the
filing fees. We express no opinion on the timeliness or merits
of his original complaints or any complaints he may file in the
future.



                                       3